DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant is claiming for priority for foreign application dated 04/27/2018. Certified copy being received.

Response to Amendment
In responsive to applicant’s amendment filed on 06/22/2022. Claims 9-28 are pending. Applicant’s amendment have overcome some of the specification objections and claim objection. However, Applicant fails to address the objection to the abstract of the disclosure, thus the objection of the abstract is still standing, and further claim objections and rejection under 35 U.S.C. 112(b) are made below.

Response to Arguments
Applicant argues regarding to rejection under 35 U.S.C. 101 on page 12 "applicant respectively submits that, under prong two of step 2A … the claimed subject matter recites additional elements that integrate the exception into a practical application of the exception. In particular, the claimed subject matter includes the additional elements of generation sets of instructions as an optimization process, iterative determining of the proximal point and the approximate proximal point by the two processors executing the fourth and fifth set of instructions and determining an optimal value as an output of the optimization process. A combination of the additional elements uses the judicial exception into a practical application of the exception by determining the output based on the specified predetermined termination condition and iterative execution of specific set of instructions".
Examiner respectfully disagrees because generating sets of instructions as an optimization process, iterative determining of the proximal point and the approximate proximal point using the fourth and fifth set of instructions and determining an optimal value as an output of the optimization process, these limitations cover the mathematical relationship/formula, calculations of the "mathematical concepts" grouping of the abstract idea under step 2A prong two. The claim recites additional elements such as a system comprises, a first processor, a second processor and a memory, these elements are recited at a high level of generality, i.e., as a generic system performing a generic computer function of storing and processing data. Accordingly, such additional elements amount to no more than mere instructions to apply the exception using generic computer elements under step 2A prong two.
 
Applicant further asserted on page 12 "the claimed subject matter further imposes a meaningful limit on the judicial exception because of 1) a use of the three set of instructions with distinct relationships and 2) the predetermined terminating condition for terminating the iterative execution, which is based on a difference between the proximal point determined by the first processor … during an iteration”

Examiner respectfully disagrees because using the set of instructions with distinct relationships and predetermined terminating condition to calculate determined value as an optimized value for the optimization process would be the abstract idea and fall under step 2A prong one. Furthermore, under step 2A prong two of the 2019 Revised Patent Matter Eligibility Guidance ("2019 PEG"), limitations the courts have found indicative that an additional element may have integrated the exception into a practical application include (see MPEP 2106.04(d)): An improvement in the functioning of a computer, or an improvement to other technology or technical field; Implementing a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. The claim 16 recites additional elements, as described above, these additional elements amount to no more than mere instructions to apply the exception using generic computer elements under step 2A prong two, and claim 16 further recites steps of receiving data, storing data, and outputting the calculated data. such steps are insignificant extra solution activity under step 2A prong 2 and are determined to be well-understood, routine and conventional under step 2B (see rejection below for details).

Specification
The abstract of the disclosure is objected to because the abstract should not exceed 15 lines of text, should be within the range of 50-150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 9-15 are objected to because of the following informalities:  
Claim 9 line 18 recites “determining, by the second processor” should be “determining, by a second processor”. Dependent claims are also objected for inheriting the same deficiencies in which claim they depend on.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 9-28are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 line 27; claim 16 line 34; claim 23 line 27 recite "the determined value" it is unclear "the determined value" refers to "the determined proximal point", "the determined approximate proximal point" or "the determined optimal value". For examination purposes, Examiner interpreted as “the determined optimal value". Dependent claims are also rejected for inheriting the same deficiencies in which claim they depend on. Dependent claims 22 and 28 also recites “the determined value”, thus they are rejected for the same reasons.

Claim 15 line 2 "the determined output". It is unclear whether  "the determined output" refers to "the determined proximal point", "the determined approximate proximal point" or "the determined optimal value". For examination purposes, Examiner interpreted as " the determined optimal value".

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

The apparatus claims 16-22 are addressed before the method claims 9-15 and product claims 23-28.

Claim 16 recites an apparatus for solving an optimization problem
Under Prong One of Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), the claim recites generate a fourth set of instructions, wherein the fourth set of instructions for optimizing data represents an aggregate off the received first set of instructions and the received second set of instructions and determine an approximate proximal point associated with the fourth set of instructions, generate a fifth set of instructions, wherein the fifth set of instructions includes a combination of the received third set of instructions and the stored fourth set of instructions; determine, using a fifth set of instructions as the optimization process, a proximal point of the fifth set of instructions; determine, based on a predetermined termination condition and iterative determining of the proximal point and the approximate proximal point, an optimal value as an output to the optimization process, wherein the predetermined termination condition is based on a difference between the proximal point and the approximate proximal point during an iteration. such limitations cover mathematical calculations, relationship, and/or formula. See [0007,0033] figure 2 step S105 describe a second computing unit computes an approximate proximal point of the function F, wherein F = f+g; [0007,0032] figure 2 step S103, a first computing unit compute a proximal point of function F+h; and [0026,0034-0035] figure 2 step S106-S107 describes the convergence determination and compute a predetermined termination condition. Therefore, the claim includes limitations that fall within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Under Prong Two of Step 2A, this judicial exception is not integrated into a practical application. The claim recites the additional elements such as a system comprises a first  processor and a second processor, a memory storing instructions that executed by the processor. However, these elements are recited at a high level of generality, i.e., as a generic system performing a generic computer function of storing and processing data. Furthermore, the claim recites, storing computer executable instructions, storing the fourth set of instructions,  receive a first set of instructions, a second set of instructions and a third set of instructions, wherein the first set of instructions is associated with minimization, and wherein the second set of instructions and the third set of instructions respectively represent constraints and regularization associated with the first set of instructions, and a combination of the first set of instructions, the second set of instructions, and the third set of instructions collectively represent a plurality of structure postulated for output and outputting the determined value as an optimized value based on a combination of output of the received first set of instructions, the received second set of instructions, and the received third set of instructions, such limitations are, at most, considered as insignificant extra solution activities (i.e., mere data gathering). Accordingly, such additional elements fail to provide a meaningful limitation on the claim invention, and amount to no more than mere instructions to apply the exception using generic computer elements. 
Under Step 2B, as discussed with respect to Prong Two of Step 2A, the additional elements in the claim amount no more than mere instructions to apply the exception using a generic system. The same conclusion is reached in step 2B, i.e. mere instruction to apply an exception on a generic element cannot integrate a judicial exception into a practical application at step 2A or provide an inventive concept in step 2B. The step of storing computer-executable instructions, storing the fourth set of instructions,  receiving first set of instructions, second set of instructions, and third set of instructions and outputting the determined value as an optimized value are considered to be insignificant extra-solution activity in step 2A, and are determined to be well-understood, routine, conventional activity in the field. Court decisions cited in MPEP 2106.05(d)(II) section (i), indicate that mere receiving or transmitting data over a network; (iv) storing and retrieving information in memory, are well-understood, routing, conventional function when claimed in a merely generic manner. Thus, the claim is not patent-eligible under 35 U.S.C. 101.
	
	Claim 17 further recites determine the proximal point of the fifth set of instructions using Douglas-Rachford method for minimizing a sum of two terms. Such limitation covers the mathematical relationship/formula of minimizing sum of two terms using a mathematical algorithm, and the claim does not recite any additional element that would integrate judicial into a practical application under step 2A prong two or provide an inventive concept in step 2B. Accordingly, the claim is not patent-eligible under 35 U.S.C. 101.

	Claim 18 further recites determine the approximate proximal point of the fourth set of instructions using a primal-dual method. Such limitation covers the mathematical relationship/formula of using a mathematical algorithm to determine the approximate proximal point, and the claim does not recite any additional element that would integrate judicial into a practical application under step 2A prong two or provide an inventive concept in step 2B. Accordingly, the claim is not patent-eligible under 35 U.S.C. 101.

Claim 19 further recites determine the approximate proximal point of the fourth set of instructions using a dual solution. Such limitation covers the mathematical relationship/formula of using a mathematical algorithm to determine the approximate proximal point, and the claim does not recite any additional element that would integrate judicial into a practical application under step 2A prong two or provide an inventive concept in step 2B. Accordingly, the claim is not patent-eligible under 35 U.S.C. 101.
Claim 20 further recites the predetermined termination condition includes a predetermined threshold using a predetermined evaluation function and wherein the predetermined evaluation function determines a level of accuracy of the iteratively determined proximal point. Such limitation covers the mathematical relationship/formula, see at least figure 2 step S106-S107 [0026], and the claim does not recite any additional element that would integrate judicial into a practical application under step 2A prong two or provide an inventive concept in step 2B. Accordingly, the claim is not patent-eligible under 35 U.S.C. 101.

Claim 21 further recites the predetermined termination condition includes a number of iterations for iteratively determining the proximal point and the approximate proximal point. Such limitation covers the mathematical relationship/formula, see at least figure 2 step S106-S107, S109 [0026], and the claim does not recite any additional element that would integrate judicial into a practical application under step 2A prong two or provide an inventive concept in step 2B. Accordingly, the claim is not patent-eligible under 35 U.S.C. 101.

Claim 22 further recites the determined value as the optimized value relates to minimizing a combined output of the first set of instructions, the second set of instructions, and the third set of instructions, and wherein the fifth set of instructions is ill-condition. Such limitation covers the mathematical relationship/formula, see at least figure 2 [0013] formula 3 is ill-conditioned, and the claim does not recite any additional element that would integrate judicial into a practical application under step 2A prong two or provide an inventive concept in step 2B. Accordingly, the claim is not patent-eligible under 35 U.S.C. 101.

Claims 9-15 and 23-28 recite method and product claims that would be practiced by the apparatus claims 16-22. Thus, they are rejected for the same reasons.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY DUONG whose telephone number is (571)272-2764. The examiner can normally be reached Mon-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.D./Examiner, Art Unit 2182                                                                                                                                                                                            (571)272-2764


/JYOTI MEHTA/Supervisory Patent Examiner, Art Unit 2182